RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1597-16T3

NEW JERSEY DIVISION OF
CHILD PROTECTION AND
PERMANENCY,

        Plaintiff-Respondent,

v.

N.J.,

        Defendant-Appellant,

and

D.T.,

        Defendant.

________________________________

IN THE MATTER OF THE
GUARDIANSHIP OF D.U.O., a minor.

________________________________________________________________

              Submitted September 20, 2017 – Decided October 10, 2017

              Before Judges Haas and Rothstadt.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Camden County,
              Docket No. FG-04-0168-16.
          Joseph E. Krakora, Public Defender, attorney
          for appellant (James D. O'Kelly, Designated
          Counsel, on the brief).

          Christopher S. Porrino, Attorney General,
          attorney for respondent (Melissa H. Raksa,
          Assistant Attorney General, of counsel; Joshua
          Bohn, Deputy Attorney General, on the brief).

          Joseph E. Krakora, Public Defender, Law
          Guardian for minor (Karen Ann Lodeserto,
          Designated Counsel, on the brief).

PER CURIAM

     Defendant, N.J. appeals from the Family Part's November 30,

2016 judgment of guardianship and order terminating her parental

rights to her daughter, D.U.O.1   The Division of Child Protection

and Permanency (Division) and the Law Guardian contend that the

order should be affirmed.   After reviewing the record in light of

the applicable legal standards, we affirm substantially for the

reasons stated by Judge Francine I. Axelrad in her thorough oral

decision placed on the record on November 30, 2016.

     The pertinent evidence was set forth in Judge Axelrad's

decision and need not be repeated at length here in detail.

Suffice it to say, defendant and her six children have been the




1
   The child's putative father, D.T. was never involved in D.U.O.'s
life and did not appear in this matter. He also has not appealed
from the guardianship judgment and order terminating his parental
rights.

                                  2                         A-1597-16T3
subject of numerous referrals dating back to 2005 that were based

upon serious allegations of child abuse and neglect.

     D.U.O. was born on October 30, 2008, while defendant was

incarcerated.     In   2014,   the       Division   removed   D.U.O.    from

defendant's custody based on its determination that defendant

failed to supervise and neglected D.U.O.            The child has been in

placement since then, where she is being well cared for by resource

parents who are willing to adopt her and with whom D.U.O. wishes

to remain.

     At the conclusion of the guardianship trial, Judge Axelrad

found that the Division had satisfied all four prongs of the best

interests test as set forth in N.J.S.A. 30:4C-15.1(a). This appeal

followed.

     On appeal, defendant only challenges Judge Axelrad's findings

as to the third prong of the best interest test.              Specifically,

she argues:

                THE COURT ERRED IN CONCLUDING THAT
                IT HAD CONSIDERED ALTERNATIVES TO
                TERMINATION OF PARENTAL RIGHTS WHEN
                IT ADOPTED THE DCPP'S SPECULATIVE
                AND      UNSUPPORTED      ARGUMENTS
                CONCERNING N.J.'S COUSIN, J.P.,
                WITHOUT A RULE-OUT LETTER, RELEVANT
                EXPERT   TESTIMONY   OR  CASEWORKER
                TESTIMONY THAT COULD BE RECONCILED
                WITH THE TRIAL RECORD.




                                     3                              A-1597-16T3
     Based   on   our   review    of   the     record,   we   find   that   Judge

Axelrod's    decision   as   to    the       third   prong    is   supported    by

substantial credible evidence.           See N.J. Div. of Youth & Family

Servs. v. F.M., 211 N.J. 420, 448-49 (2012).                  We also conclude

that defendant's appellate argument is without sufficient merit

to warrant discussion in a written opinion.              R. 2:11-3(e)(1)(E).

Judge Axlerad made specific findings about the Division's efforts

to place the child with N.J.'s cousin, including the fact that

N.J.'s cousin was not willing to have D.U.O permanently placed

with her and that D.U.O preferred to remain with her resource

family.   Moreover, the child could not safely live in the cousin's

home because defendant and her other children resided with the

cousin, and D.U.O. being in the same house with her mother and

certain siblings jeopardized her safety.

     Also, the Division's admitted failure to issue a "rule out

letter," see N.J.S.A. 30:4C-12.1(b), does not warrant jeopardizing

the safety of the child or her entitlement to permanency without

further delay.    See N.J. Div. of Youth & Family Servs. v. K.L.W.,

419 N.J. Super. 568, 581 (App. Div. 2011) ("Delay of permanency

or reversal of termination based on the Division's noncompliance

with its statutory obligations is warranted only when it is in the

best interests of the child").

     Affirmed.

                                         4                               A-1597-16T3